Colburn, J.
Without determining the question whether the plaintiff can be considered a benevolent or charitable institution, within the meaning of the Gen. Sts. c. 11, § 5, cl. 3, we are of opinion that, if this question should be decided in the affirmative, its real estate was not occupied by it, or its officers, for the purposes for which it was incorporated, so as to be exempt from taxation under the provisions of that statute.
The real estate assessed was held by the plaintiff for the purpose of sale. It is not all the real estate owned by a corporation included in the statute that is exempt, but only such as is occupied in a particular way. In the Rev. Sts. c. 7, § 5, cl. 2, relating to this subject, the language used is “ shall actually be occupied by them.” The word “ actually ” was omitted in the General Statutes, without any apparent intention of changing the meaning. The word “occupied” in the statute is not used in the general sense in which a corporation or individual may be said to occupy their real estate when it is not occupied by any one else, but in the sense in which an incorporated college, academy, hospital, or like institution, occupies its college, academy, or hospital, and the lands and buildings connected therewith. That this was the intention of the Legislature is shown by the St. of 1878, c. 214, passed probably in consequence of the decision in Trinity *286Church v. Boston, 118 Mass. 164, which provides that “ the real estate belonging to such institutions as are mentioned in the third division of section five of chapter eleven of the General Statutes, purchased with a view of removal thereto, shall not be exempt from taxation for a longer period than two years until such removal takes place.”
The plaintiff is essentially a land company, and, although it is to make no profits, and is required to sell its houses and lots on such terms as may in some sense be deemed benevolent or charitable, it did not occupy the real estate assessed so as to entitle it to exemption from taxation. Chapel of the Good Shepherd v. Boston, 120 Mass. 212.

Judgment for the defendant.

*



 The St. of 1884, c. 184, provides that “ All property both real and personal held by the Lynn Workingmen’s Aid Association, for the purposes and in accordance with the provision of the charter of said association, shall be exempt from taxation.”